Filed 01/30/19                                             Case 19-90003                                        Doc 15



                 1      COOLEY LLP
                        ROBERT L. EISENBACH III (124896)
                 2      (reisenbach@cooley.com)
                        101 California Street, 5th Floor
                 3      San Francisco, CA 94111-5800
                        Telephone: (415) 693-2000
                 4      Facsimile: (415) 693-2222

                 5      Attorneys for Plaintiffs

                 6

                 7

                 8                                   UNITED STATES BANKRUPTCY COURT
                 9                                    EASTERN DISTRICT OF CALIFORNIA
               10                                           [MODESTO DIVISION]
               11

               12       In re:                                         Case No. 19-90003-E-7
               13       NATHAN BENJAMIN DAMIGO,                        DC No. RLE-1
               14                          Debtor.                     DECLARATION OF ALAN LEVINE IN
                                                                       SUPPORT OF PLAINTIFFS’ MOTION
               15       Chapter Number: 7                              TO (I) MODIFY THE AUTOMATIC
                                                                       STAY TO ALLOW CONTINUATION
               16                                                      OF THE CHARLOTTESVILLE
                                                                       ACTION AGAINST DAMIGO, AND (II)
               17                                                      HOLD NON-DISCHARGEABILITY
                                                                       ACTION IN ABEYANCE
               18

               19                                                      Date:    February 14, 2018
                                                                       Time:    10 a.m.
               20                                                      Dept.:   E
                                                                       Judge:   Hon. Ronald H. Sargis
               21

               22

               23

               24

               25

               26

               27

               28
     COOLEY LLP                                                                         LEVINE DECL. ISO MOT.
   ATTO RNEY S AT LAW
    SAN FRA NCI S CO
                                                                                TO MODIFY STAY AND HOLD NON-
                                                                                    DISCHARGEABILITY ACTION
Filed 01/30/19                                               Case 19-90003                                                    Doc 15



                 1              DECLARATION OF ALAN LEVINE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                              (I) MODIFY THE AUTOMATIC STAY TO ALLOW CONTINUATION OF THE
                 2                 CHARLOTTESVILLE ACTION AGAINST DAMIGO, AND (II) HOLD
                                        NON-DISCHARGEABILITY ACTION IN ABEYANCE
                 3

                 4             I, Alan Levine, declare:

                 5             1.      I am an attorney licensed to practice in the State of New York and Senior Counsel at

                 6      the law firm of Cooley LLP, counsel of record for Elizabeth Sines, Seth Wispelwey, Marissa Blair,

                 7      Tyler Magill, April Muniz, Hannah Pearce, Marcus Martin, Natalie Romero, John Doe, and Chelsea

                 8      Alvarado (collectively, the “Plaintiffs”). I submit this declaration in support of the Plaintiffs’ motion

                 9      (the “Motion”) seeking entry of an order of this Court (the “Bankruptcy Court”), pursuant to Sections

               10       362(d)(1) and 105(a) of the United States Bankruptcy Code (the “Bankruptcy Code”), and Rule 4001

               11       of the Federal Rules of Bankruptcy Procedure. I am counsel of record for the Plaintiffs in the

               12       Charlottesville Action (defined below) and have personal knowledge of the facts set forth herein,

               13       except where noted, and, if called to testify, could and would competently testify thereto under oath.

               14              2.      Attached hereto as Exhibit A is a true and correct copy of the motion to dismiss under

               15       Federal Rule of Civil Procedure 12(b)(6) filed by various defendants as Dkt. No. 136 in the United

               16       States District Court for the Western District of Virginia (“Virginia District Court”), Case No. 3:17-

               17       cv-00072-NKM (the “Charlottesville Action”) on December 7, 2017.

               18              3.      Attached hereto as Exhibit B is a true and correct copy of the First Amended Complaint

               19       (the “Amended Complaint”) filed by Plaintiffs as Dkt. No. 175 in the Charlottesville Action on

               20       January 5, 2018.

               21              4.      Attached hereto as Exhibit C is a true and correct copy of the motion to dismiss the

               22       Amended Complaint filed by counsel on behalf of defendant Damigo as Dkt. No. 205 in the

               23       Charlottesville Action on January 26, 2018.

               24              5.      Attached hereto as Exhibit D is a true and correct copy of the Virginia District Court’s

               25       order and accompanying 62-page memorandum opinion, largely denying the various motions to

               26       dismiss the Amended Complaint, filed as Dkt. No. 335 in the Charlottesville Action on July 9, 2018.

               27              6.      Attached hereto as Exhibit E is a true and correct copy of the answer to the Amended

               28       Complaint filed by counsel on behalf of Damigo as Dkt. No. 343 in the Charlottesville Action on
     COOLEY LLP                                                                                   LEVINE DECL. ISO MOT.
   ATTO RNEY S AT LAW
    SAN FRA NCI S CO
                                                                         1.              TO MODIFY STAY AND HOLD NON-
                                                                                             DISCHARGEABILITY ACTION
Filed 01/30/19                                                 Case 19-90003                                                   Doc 15



                 1      July 23, 2018.

                 2             7.        The parties in the Charlottesville Action have engaged in extensive discovery for over

                 3      a year. Plaintiffs served their first requests for production and interrogatories on defendants on

                 4      January 25, 2018, and served supplemental interrogatories as to certain defendants—not defendant

                 5      Damigo—on March 23, 2018. Defendants served their first requests for production and first set of

                 6      interrogatories on Plaintiffs on February 20, 2018, and have since supplemented those discovery

                 7      requests with two more sets of requests for production and three more sets of interrogatories.

                 8             8.        Throughout this process, the parties have engaged—and continue to engage—in

                 9      countless meet and confers concerning the scope of discovery, particularly concerning the adequacy

               10       of defendants’ preservation and production of information relevant to Plaintiffs’ claims.

               11              9.        Following months of discovery correspondence and meet and confers concerning the

               12       defendants’ productions, Plaintiffs moved for an order compelling defendants to image, review, and

               13       produce information contained on their electronic devices and social media accounts.                  On

               14       November 19, 2018, the Virginia District Court granted that motion and ordered that the defendants

               15       subject their electronic devices and social media accounts to a forensic collection by a third-party

               16       discovery vendor.

               17              10.       The parties are currently negotiating the contract for the third-party discovery vendor

               18       and expect to begin the Court-ordered imaging of the defendants’ electronic devices and social media

               19       accounts as soon as the contract has been executed.

               20              11.       In addition to party discovery, Plaintiffs have served 20 third-party subpoenas,

               21       including a subpoena to Discord, Inc.—the online platform on which the defendants conducted a

               22       majority of their planning of their violent conspiracy—that has required briefing a motion to quash in

               23       the Northern District of California. Following such briefing the Northern District of California largely

               24       denied the motion to quash.

               25              12.       The parties expect to begin depositions in the coming weeks.

               26              13.       Under the Court’s pre-trial scheduling orders, the following deadlines are currently set:

               27                           •   Complete fact discovery: April 17, 2019;

               28                           •   Initial expert reports: March 11, 2019;
     COOLEY LLP                                                                                   LEVINE DECL. ISO MOT.
   ATTO RNEY S AT LAW
    SAN FRA NCI S CO
                                                                           2.             TO MODIFY STAY AND HOLD NON-
                                                                                              DISCHARGEABILITY ACTION
Filed 01/30/19                                              Case 19-90003                                               Doc 15



                 1                        •   Rebuttal expert reports: April 9, 2019;

                 2                        •   Dispositive motions: April 24, 2019; and

                 3                        •   Trial: July 8 to August 2, 2019.

                 4              I declare under penalty of perjury under the laws of the United States of America that the

                 5      foregoing statements are true and correct.

                 6              Executed this 30th day of January 2019.

                 7

                 8

                 9

               10
                                                                      Alan Levine
               11
                        197791636

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
     COOLEY LLP                                                                                 LEVINE DECL. ISO MOT.
   ATTO RNEY S AT LAW
    SAN FRA NCI S CO
                                                                          3.            TO MODIFY STAY AND HOLD NON-
                                                                                            DISCHARGEABILITY ACTION
